Exhibit 12.1 Domtar Corporation Computation of ratio of earnings to fixed charges (In millions of dollars, unless otherwise noted) Year ended December31, Year ended December31, Year ended December31, Year ended December31, Year ended December31, $ Available earnings: Earnings before income taxes and equity earnings 72 Add fixed charges: Interest expense incurred 76 75 83 99 87 Amortization of debt expense and discount 7 8 4 4 6 Interest portion of rental expense (1) 11 11 11 11 9 Total earnings as defined Fixed charges: Interest expense incurred 76 75 83 99 87 Amortization of debt expense and discount 7 8 4 4 6 Interest portion of rental expense (1) 11 11 11 11 9 Total fixed charges 94 94 98 Ratio of earnings to fixed charges Interest portion of rental expense is calculated based on the proportion deemed representation of the interest component (i.e. 1/3 of rental expense).
